IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 10, 2008
                                 No. 08-50301
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

BENJAMIN MICHAEL KOLLAR

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:07-CR-2307-ALL


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Benjamin Michael Kollar pleaded guilty to the charge of possession with
intent to distribute 100 kilograms or more of marijuana. Kollar has appealed,
contending that the district court clearly erred in overruling his objection to the
probation officer’s drug-quantity determination.       Kollar contends that the
district court erred in extrapolating the quantity attributable to him as relevant
conduct.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-50301

      The district court’s drug-quantity finding was based primarily on Kollar’s
own statements. The finding is not clearly erroneous because it is plausible in
light of the record as a whole. See United States v. Cisneros-Guiterrez, 517 F.3d
751, 764 (5th Cir. 2008). Kollar has not shown that the district court abused its
discretion in imposing the sentence. See Gall v. United States 128 S. Ct. 586,
596-97 (2007). The judgment is AFFIRMED.




                                       2